United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vallejo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0413
Issued: August 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2017 appellant filed a timely appeal from an October 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left thumb abscess
causally related to an accepted July 3, 2017 employment incident.
FACTUAL HISTORY
On July 5, 2017 appellant, then a 53-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that, while delivering mail on July 3, 2017, insects bit his left thumb, which
resulted in an abscess. He stopped work on July 6, 2017 and returned to work on July 17, 2017.
1

5 U.S.C. § 8101 et seq.

Appellant claimed continuation of pay (COP). An employing establishment supervisor signed the
form on September 12, 2017. The supervisor controverted COP for the reason of “finger abscess.”
In Box 23 of the form, titled “Date notice received,” the supervisor struck through the printed date
“July 3, 2017” and wrote “September 12, 2017” beneath it. The employing establishment
submitted the Form CA-1 to OWCP on September 12, 2017.
In support of his claim, appellant submitted a work status report dated July 5, 2017 from
Dr. Azim Ahmady, an attending Board-certified family practitioner, who held appellant off work
through July 7, 2017. He also provided a July 7, 2017 work status report from Dr. Phillip L.
Wagner, an attending physician Board-certified in occupational medicine, who diagnosed a left
finger abscess sustained on July 3, 2017. Dr. Wagner held appellant off work through
July 11, 2017.
By development letter dated September 19, 2017, OWCP notified appellant of the
deficiency of his claim and afforded him 30 days to submit additional medical and factual
evidence. Appellant was also provided a list of questions for his physician regarding how the
alleged employment incident would have caused the claimed left thumb abscess. OWCP
emphasized that a physician’s detailed, well-rationalized opinion on causal relationship was
crucial to establish appellant’s claim.
In response, appellant submitted a note dated October 6, 2017, asserting that he had given
a statement with his Form CA-1. He did not provide additional medical or factual evidence prior
to October 23, 2017.
By decision dated October 23, 2017, OWCP denied the claim as causal relationship had
not been established. It accepted that the July 3, 2017 employment incident occurred at the time,
place, and in the manner alleged. However, OWCP denied the claim as the medical evidence of
record contained insufficient rationale to establish causal relationship between the accepted
employment incident and the claimed left thumb abscess. It noted that as appellant’s claim was
denied, the employing establishment would charge any previously paid COP to his sick or annual
leave balance or declare it an overpayment.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
2

On March 8, 2018 OWCP issued a decision in this claim accepting the traumatic injury claim, and a second
decision also dated March 8, 2018 denying appellant’s claim for COP. However, the Board acquired jurisdiction over
the claim on December 19, 2017 when appellant filed his notice of appeal with the Board. Therefore, both March 8,
2018 OWCP decisions are null and void. The Board and OWCP may not have concurrent jurisdiction over the same
issue in a case. D.S., Docket No. 18-0061 (issued May 29, 2018). See Russell E. Lerman, 43 ECAB 770 (1992);
Douglas E. Billings, 41 ECAB 880 (1990); see also 20 C.F.R. § 501.2(c)(3).
3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP must determine whether fact of injury has been established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.7 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.8
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.9 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.10 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left thumb
abscess causally related to an accepted July 3, 2017 employment incident.
The determination of whether an employment incident caused an injury is generally
established by medical evidence.12 Appellant submitted a July 5, 2017 work status report from
Dr. Ahmady, an attending Board-certified family practitioner, who did not provide a diagnosis.
Dr. Wagner, an attending physician Board-certified in occupational medicine, diagnosed a left
finger abscess on July 7, 2017. Although he noted July 3, 2017 as the date of injury, he did not
4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

D.J., Docket No. 17-0364 (issued April 13, 2018); K.B., Docket No. 17-1363 (issued February 14, 2018); Gary J.
Watling, id.
9

Robert G. Morris, 48 ECAB 238 (1996).

10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

12

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

3

describe the accepted employment incident. Dr. Wagner did not provide his medical reasoning as
to how and why the accepted insect bite would result in the claimed left thumb abscess. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.13
In order to establish causal relationship, a physician must provide an opinion that the injury
or condition for which compensation is claimed is causally related to federal employment and such
relationship must be supported with affirmative evidence, explained by medical rationale, and be
based upon a complete and accurate medical and factual background of the claimant.14 Appellant
was provided an opportunity to submit evidence to establish how the claimed abscess occurred.
By development letter dated September 19, 2017, OWCP requested that appellant obtain an
opinion from his attending physician with medical rationale addressing causal relationship.
Appellant has not submitted a medical report sufficient to show that the diagnosed left thumb
abscess was causally related to the accepted July 3, 2017 employment incident, and thus did not
meet his burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left thumb
abscess causally related to an accepted July 3, 2017 employment incident.

13

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

14

See J.W., Docket No. 17-0870 (issued July 12, 2017).

15

K.B., supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated October 23, 2017 is affirmed.
Issued: August 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

